            Case 2:19-cv-00114-KOB Document 39 Filed 08/28/19 Page 1 of 4                                FILED
                                                                                                2019 Aug-28 PM 04:49
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICTOURT FOR THE
                         NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

VICTOR REVILL,                                ) This document relates to
                                              ) Case No. 2:18-cv-02079-KOB
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )   CASE NO.: 2:19-cv-00114-KOB
                                              )
PAMELA CASEY, ET AL.                          )
                                              )
                Defendants                    )


MEGAN GARCIA,                                 )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )     CASE NO.: 2:18-cv-02079-KOB
                                              )
PAMELA CASEY, ET AL.,                         )
                                              )
                Defendants                    )

                        PLAINTIFF’S RESPONSE TO DEFENDANTS’
                       LIMITED MOTION FOR RECONSIDERATION

       Plaintiff, Megan Garcia, through her undersigned counsel, submits this response to the

“Limited Motion for Reconsideration” filed on behalf of defendants Casey and Gilliland. Plaintiff

notes that the motion was limited to the one cause of action that was not dismissed by this Court.

Regardless, the grounds asserted by these defendants are without merit. In fact, subsequent review

and investigation by counsel has proven their claims accurate.

       Since plaintiff filed her amended complaint, counsel have obtained access to, and reviewed,

the trial transcript from plaintiff’s criminal trial following the arrest that is the subject of this

litigation. Defendant Ashworth was the principal witness for the state. When she was cross examined
           Case 2:19-cv-00114-KOB Document 39 Filed 08/28/19 Page 2 of 4



by Mr. Revill’s lawyer, Mr. Tartt, the following dialogue took place (plaintiff has omitted the

objections and rulings on them, but is attaching the relevant portion of the transcript as Exhibit A

and would be happy to provide the entire transcript if deemed necessary or useful):

       Q     About thirty seconds later, we see you walk off screaming on the phone.
       Were you on the phone that day?

       A       Yes.

       Q       Who were you on the phone with?

       A       I was on the phone with my District Attorney.

       Q       And who was the District Attorney?

       A       There were two - Pamela Casey and - and- oh, heck, the Assistant DA.

       Q       Scott?

       A       Yes, Scott Gilliland.

       Q       Again, I'm going to represent the time. If you disagree, we can talk about it.
       But at 2:46, you state "Either give us the phone out of the satchel, or we will have to
       detain you and go get a warrant to get the phone." Do you recall saying that?

       A       Yes.

       Q       Immediately thereafter - immediately thereafter, you can hear you on there
       saying - on the phone say “What? Do what?” And you turn around and place them
       under arrest. Is that correct?

       A       I don't know. I guess.

       Q      So you went from “We are going to detain you and go get a warrant”, on the
       phone, “Now we are going to arrest you.” Correct?

       A      I told them that they were going to be detained, and yes I was on the phone.
       And then they were placed under arrest.

       It is evident from this testimony that, if plaintiff’s allegations were “based on conjecture” and

were “speculative,” the grounds for such conjecture and speculation were not only substantial, but
          Case 2:19-cv-00114-KOB Document 39 Filed 08/28/19 Page 3 of 4



undeniable. As plaintiff argued in her opposition to the motions to dismiss, a conclusion that Casey

and/or Gilliland participated in the decision to arrest plaintiff is inescapable. It is possible, if

unlikely, that Ashworth and/or Ratliff decided to arrest plaintiff on their own and the fact Ashworth

arrested them immediately after speaking with Casey and Gilliland is mere coincidence. At this

stage, no defendant can be reasonbly dismissed. The only way to determine which of the four

defendants is culpable is by permitting discovery to proceed. At this stage, based both on the

complaint and Ashworth’s testimony, it is fair to conclude that all four played some culpable role

in the arrest.

        Granting the motion raises the specter of Ashworth and Ratliff claiming Casey and/or

Gilliland directed them to arrest plaintiff and that they had no choice in the matter. The consequence

would be their exonerating themselves and laying all the blame for the unconstitutional arrest at the

feet of dismissed parties. That would leave plaintiff without a remedy.


                                                          /s/ Alan Lasseter
                                                      Alan Lasseter
                                                      301 19th Street North
                                                      Suite 580
                                                      Birmingham, AL 35203-3145
                                                      205-458-1212
                                                      alan@lasseterlaw.com

                                                          /s/ David Gespass
                                                      David Gespass
                                                      GESPASS & JOHNSON
                                                      P.O. Box 550242
                                                      Birmingham, AL 35255-0242
                                                      205-323-5966
                                                      205-323-5990 (fax)
                                                      pass.gandjlaw@gmail.com
                                                      Attorneys for Plaintiff
       Case 2:19-cv-00114-KOB Document 39 Filed 08/28/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing has been served on all counsel this the 28th

day of August, 2019 through this Court’s CM/ECF electronic case filing system.


                                                    /s /David Gespass
